Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Regarding amended claims 25 and 36, applicant argued that Magnor failed to teach features in amended claims without further explanation.
However, examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Without explaining how amended claims overcome the prior art, applicant have no ground in the argument.
Thus, rejections are proper.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26, 28-29, 31-33, 36, 38, 41-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnor et al. (“Adaptive Block-based Light Field Coding”).
To claim 25, Magnor teach a computer implemented method comprising:
	using an optical acquisition system comprising at least a sensor, 	determining a plurality of light rays, wherein each light ray of the plurality of light rays is determined based on light sensed using a pixel of the sensor, and wherein each light ray has a trajectory in three-dimensional space outside the optical acquisition system (pages 1-2, Figs. 1-3);
	for each light ray, determining a set of parameters representing the trajectory of the light ray (pages 1-2, section 2 light field rendering);
	arranging the determined sets of parameters into a plurality of images (pages 1-2, section 2 light field rendering); and
	compressing the plurality of images using one of an image codec and a video codec (pages 2-4, sections 3-4).

To claim 36, Magnor teach a device (as explained in response to claim 25 above).




To claims 26 and 42, Magnor teach claims 25 and 36.
Magnor teach wherein the set of parameters for a light ray represents intersections of the light ray with two reference planes in three-dimensional space (pages 1-2, section 2 light field rendering); or 	the set of parameters for a light ray represents an intersection of the light ray with a reference plane in three-dimensional space and a vector indicating an orientation of the light ray in three-dimensional space (pages 1-2, sections 1-2).


To claims 28 and 43, Magnor teach claims 25 and 36.
Magnor teach wherein the set of parameters for a light ray comprises a plurality of parameters; arranging the determined sets of parameters into a plurality of images comprising forming a first of the plurality of images for at least a first parameter of the plurality of parameters; and the first of the plurality of images comprises the first parameter of the plurality of parameters for each light ray of the plurality of light rays (pages 1-2, section 2 light field rendering).

To claims 29 and 44, Magnor teach claims 25 and 36.
Magnor teach wherein the determined sets of parameters comprise respective first parameters, second parameters, third parameters, and fourth parameters; and arranging the determined sets of parameters into a plurality of images comprises: arranging the first parameters into a first of the plurality images; arranging the second parameters into a second of the plurality of images; arranging the third parameters into a third of the plurality of images; and arranging the fourth parameters into a fourth of the plurality of images (pages 1-3, sections 2-3).

To claims 31 and 38, Magnor teach claims 25 and 36.
Magnor teach wherein the compressing the plurality of images comprises: combining the plurality of images into a composite image; and coding the composite image using the one of the image codec or the video codec (pages 2-3, Fig. 3, sections 2-3).

To claims 32 and 45, Magnor teach claims 25 and 36.
Magnor teach wherein the sensor is a physical sensor device, the optical acquisition device is a physical optical acquisition device, and the plurality of light rays are determined from light entering the physical optical acquisition device; the sensor is a simulated sensor device, 	the optical acquisition device is a simulated optical acquisition device, and the plurality of light rays are determined from a computer graphics image (CGI) model; or 	the sensor is a combination of a physical sensor device and a simulated sensor device, the optical acquisition device is a combination of a physical optical acquisition device and a simulated optical acquisition device, and the plurality of light rays are determined from a combination of from light entering the physical optical acquisition device and a computer graphics image (CGI) model (page 2, Fig. 2, camera).

To claims 33 and 41, Magnor teach claims 25 and 36.
Magnor teach comprising coding at least one of: a supplemental enhancement information message comprising parameters necessary for reconstructing the light rays from the decoded images; and an information message comprising parameters to specify a position for one or more reference planes used to generate the parameters representing the trajectories of the light rays (pages 2-3, sections 2-3, specify a position).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnor et al. (“Adaptive Block-based Light Field Coding”) in view of Li et al. (“Scalable Coding of Plenoptic Images by Using a Sparse Set and Disparities”).
To claims 30 and 37, Magnor teach claims 25 and 36.
But, Magnor do not expressly disclose wherein the plurality of images are compressed using one of a JPEG image codec, a JPEG2000 image codec, an AVC video codec, an H.265/HEVC video codec, or an H.266 video codec (pages 2-3, section 3 the coder).
	Li teach using H.264 for plenoptic images and videos (Page 81 left column, H.264 is also known as MPEG-4 part 10 AVC), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Magnor, in order to provide alternative codec by design preference.


Claim(s) 34-35, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnor et al. (“Adaptive Block-based Light Field Coding”) in view of Anonymous (“Technical report of the joint ad hoc group for digital representations of light/sound fields for immersive media applications”).
To claims 34 and 39, Magnor teach claims 25 and 36.
But, Magnor do not expressly disclose wherein at least one pixel of the sensor is an image provided on a computer graphics image (CGI).
	Anonymous teach at least one pixel of the sensor is an image provided on a computer graphics image (CGI) (pages 5, 13, 16, 20-21, light-field content in computer-graphic image generation application, virtual reality), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Magnor, in order to implement specific application by design preference.

To claims 35 and 40, Magnor and Anonymous teach claims 34 and 39.
Magnor and Anonymous teach wherein the CGI image is at least partially simulated by a computer for a given scene description (as explained in response to claim 34 above, wherein virtual reality application is provided).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 30, 2022